NOT DESIGNATED FOR PUBLICATION

                                          Nos. 123,662
                                               123,663


             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                      LINDSAY D. SLATER,
                                          Appellant.


                                 MEMORANDUM OPINION


       Appeal from Sedgwick District Court; DAVID L. DAHL, judge. Opinion filed December 3, 2021.
Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before ATCHESON, P.J., CLINE and HURST, JJ.


       PER CURIAM: Lindsay D. Slater appeals the district court's decision revoking her
probation and ordering her to serve her underlying prison sentences in two criminal
cases—consolidated here for appeal. Slater filed a motion for summary disposition
pursuant to Kansas Supreme Court Rule 7.041A (2021 Kan. S. Ct. R. 48) and the State
responded. This court granted Slater's motion for summary disposition and affirms the
district court's decision.




                                                 1
                           FACTS AND PROCEDURAL BACKGROUND

       On December 17, 2019, Slater pled guilty to one count of unlawful possession of
methamphetamine for a crime committed in May 2018 (the drug offense). On March 17,
2020, the district court sentenced Slater to an underlying 28 months' imprisonment but
instead granted her 18 months' probation. The next day, Slater pled guilty to one count of
interference with a law enforcement officer related to actions committed in November
2019 (the 2019 offense).


       The State alleged Slater violated her probation by committing new crimes while
on probation for the drug offense, but before she was sentenced for the 2019 offense. On
May 29, 2020, the district court held a probation violation hearing related to the drug
offense probation in conjunction with the sentencing hearing for the 2019 offense. At the
probation violation hearing, the district court reviewed the State's allegations of Slater's
additional crimes: pedestrian under the influence, interference with a law enforcement
officer, and use or possession with intent to use drug paraphernalia. The district court
ordered Slater to serve a 48-hour jail sanction for these violations. The court then
proceeded to sentence Slater for the 2019 offense, giving her 12 months of probation with
an underlying sentence of 11 months' imprisonment. Slater's sentence for the 2019
offense was to run consecutive to the drug offense sentence.


       After she served the 48-hour sanction, and while on probation for both the drug
offense and 2019 offense, the State alleged Slater again violated the terms of her
probation. In September 2020, the district court held another probation violation hearing
where the State alleged that in July 2020 Slater failed to report to her probation officer
and committed a new crime of interference with a law enforcement officer. The district
court sanctioned Slater to 60 days' jail, with credit for time served, and authorized work
release.



                                              2
       On October 26, 2020, Slater's mother called 911 and requested a crisis intervention
team (CIT) police officer because she believed something was wrong with Slater. When
officers arrived, Slater was not cooperative. She refused to talk much and simply stared at
the officers when asked questions. The officers offered to take her to a mental health
facility for services or arrest her for outstanding warrants. Slater chose to be arrested, but
she resisted and was charged with battery of a law enforcement officer for biting the
officer and resisting arrest.


       The district court held a probation revocation hearing on January 8, 2021, where
police Sergeant Keith Goodall testified about the October 26 events as described above.
Slater also testified about the events from her perspective and claimed the officers arrived
with violence in their eyes. She said they grabbed her, pinned her, and bashed her head.
Slater testified that she did not bite the officer or resist arrest.


       At the conclusion of the testimony, the district court revoked Slater's probation for
both the drug offense and 2019 offense. In support of its ruling, the district court
considered the repeated probation violations, the commission of new crimes, public
safety, and Slater's welfare. Although the district court ordered Slater to serve her original
sentences, it modified the sentences to run concurrently. Slater appealed and this court
consolidated the two cases on appeal.



                                           DISCUSSION

       Slater argues that the district court erred in revoking her probation and imposing
her underlying prison sentences because sanctions were a viable alternative. Once the
State establishes the defendant violated his or her probation, the district court has
discretion, unless prohibited by statute, to impose the original sentence. See State v.
Dooley, 308 Kan. 641, 647, 423 P.3d 469 (2018). A court abuses its discretion if its


                                                 3
decision to revoke probation is arbitrary, fanciful, or unreasonable, or based on an error
of law or fact. State v. Gonzalez-Sandoval, 309 Kan. 113, 126-27, 431 P.3d 850 (2018).
The party alleging the abuse of discretion bears the burden of proof. State v. Thomas, 307
Kan. 733, 739, 415 P.3d 430 (2018).


       This appeal consolidates two criminal cases, one committed in 2018 and one in
2019, so two different statutes govern the district court's imposition of probation violation
sanctions. See K.S.A. 2017 Supp. 22-3716(c); K.S.A. 2019 Supp. 22-3716(c). There is no
material difference in the statutes—the only difference is in numeration. Except under
certain circumstances present here, a sentencing court must impose a series of
intermediate, graduated sanctions before ordering a probation violator to serve his or her
original sentence. Here, the district court was permitted to bypass the intermediate
sanctions because Slater committed new crimes while on probation. See K.S.A. 2017
Supp. 22-3716(c)(8)(A); K.S.A. 2019 Supp. 22-3716(c)(7)(C). The district court could
properly revoke Slater's probation without first imposing intermediate sanctions because
the court found she committed new crimes. Accordingly, the only remaining issue is
whether the district court's actions were otherwise unreasonable.


       Slater argues the district court abused its discretion when it revoked her probation
because it could have given her another chance on probation. A court abuses its
discretion if no reasonable person would have taken the court's position. State v.
Gumfory, 281 Kan. 1168, 1170, 135 P.3d 1191 (2006). However, Slater did not dispute
that she committed new crimes while on probation. Additionally, the court had already
given Slater two chances through sanctions for previous probation violations. It cannot be
said that, given Slater's repeated violations and commission of new crimes, no reasonable
person would take the same action as the district court. For these reasons, Slater has
failed to show that the district court abused its discretion by revoking her probation and
ordering her to serve her original sentences.


                                                4
Affirmed.




            5